Citation Nr: 0119129	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral high 
frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant had active duty from August 1951 to August 
1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
means of a decision dated in September 1998, the Board denied 
the appellant's claim for service connection for bilateral 
hearing loss and a chronic ear infection disorder.  The 
appellant subsequently appealed the Board's decision to deny 
entitlement to service connection for bilateral hearing loss.  
In a decision dated in October 2000, the U.S. Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
Board's denial of entitlement to service connection for 
bilateral hearing loss.  


REMAND

The Court's October 2000 order indicates that VA is to advise 
the appellant to submit evidence of noise exposure in 
service, and to obtain his DD Form 214, which is not of 
record.  However, since the Court's decision, there has been 
a significant change in the law.  Thus, in addition to the 
development requested by the Court, further development is 
necessary.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
as well as the Court's October 2000 decision, a remand in 
this case is required for compliance with the Court's 
decision as well as the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance (in addition to 
those identified by the Court) that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.  Specifically, the RO should take the necessary 
steps to obtain the appellant's DD Form 214 as well as his 
service personnel records.  If the appellant's assertion that 
he was exposed to noise during active duty service is not 
confirmed by his official military records, the RO should 
then advise the appellant of this and provide him with the 
opportunity to submit any additional evidence in support of 
his contention.  The RO should then schedule the appellant 
for a VA examination.  

In addition, the Board notes that the appellant's first name 
has been spelled with both 2 L's, and 1 L, at different 
times, and that he has reported varying middle initials.  
This should be clarified.


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain clarification as 
to the appellant's name, to include the 
exact spelling of his first name and the 
correct middle name. 

3.  The RO should take the necessary steps 
to obtain the appellant's DD Form 214 and 
his service personnel records.

4.  Once the above has been obtained, the 
RO should determine if the appellant's 
assertion of noise exposure in service has 
been confirmed.  If not, the RO should 
provide the appellant with the opportunity 
to provide any additional evidence in 
support of his contention.

5.  The RO should then schedule the 
appellant with a VA examination.  The 
examiner is to obtain a detailed history 
of any noise exposure both during and 
after active duty service, to include the 
type of noise exposure, and the duration 
of the exposure.  The examiner is to then 
state whether it is at least as likely as 
not that the appellant's current bilateral 
hearing loss resulted from exposure to 
noise during active duty service.  The 
examiner is to be provided with the claims 
file for review, to include the service 
medical records, the appellant's personnel 
records and DD Form 214(s) (if available), 
post-service medical records, as well as 
any additional evidence submitted by the 
appellant in support of his contention 
that he was exposed to noise in service.  

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





